                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

 UNITED STATES OF AMERICA,                            )
                                                      )
        V.                                            )
                                                      )
 GEORGE AREF NADER,                                   ) l:19-cr-201 (LMB)
                                                      )
                Defendant.                            )
                                                      )

                                  MEMORANDUM OPINION


       Before the Court is defendant George Nader's("defendant" or "Nader") Motion to

Dismiss Count Three ofthe Indictment, which alleges that defendant transported a minor with

the intent to engage in criminal sexual activity, in violation of 18 U.S.C. § 2423(a). Defendant

moves for the dismissal of Count III on the ground that it is time-barred pursuant to 18 U.S.C.

§ 3283(1994). For the reasons that follow, defendant's motion will be denied.

                                      1. BACKGROUND


    A. Factual Background

       On July 3,2019,a federal grand jury returned a three-count indictment charging

defendant with one count oftransportation of visual depictions of minors, in violation of 18

U.S.C. § 2252(a)(1)(Count 1), one count of importation or transportation of obscene matters, in

violation of 18 U.S.C. § 1462(Count 11), and one count of transportation of a minor with intent

to engage in criminal sexual activity, in violation of 18 U.S.C, § 2423(a)(Count 111).' [Dkt 49, at



'18 U.S.C. § 2423(a) states:"A person who knowingly transports an individual who has not
attained the age of 18 years in interstate or foreign commerce, or in any commonwealth,territory
or possession ofthe United States, with intent that the individual engage in prostitution, or in any
sexual activity for which any person can be charged with a criminal offense, shall be fined under
this title and imprisoned not less than 10 years or for life."
